Citation Nr: 0809364	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-35 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to service-connected 
post traumatic stress disorder.  

2.  Entitlement to service connection for right and left foot 
disorders, to include as due to service-connected low back 
injury with sciatica. 

3.  Entitlement to service connection for paralysis of the 
legs, to include as due to a cervical spine disorder.  

4.  Entitlement to service connection for a disorder of the 
left hip joint and left hip bone, to include as due to 
service-connected low back injury with sciatica and/or to a 
cervical spine disorder.  

5.  Entitlement to service connection for headaches, to 
include as due to a cervical spine disorder.  

6.  Entitlement to service connection for fibromyalgia, to 
include as due to service-connected low back injury with 
sciatica.  

7.  Entitlement to service connection for a left knee 
disorder, to include as due to service-connected low back 
injury with sciatica.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder with hand and finger disabilities, to 
include as due to service-connected low back injury with 
sciatica.  

9.  Entitlement to an increased evaluation for a low back 
injury with sciatica, currently evaluated as 40 percent 
disabling. 

10.  Entitlement to an increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 

11.  Entitlement to as total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

12.  Entitlement to special monthly pension based on a need 
for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 1994, April 1999, and 
February 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although the RO characterized the left knee disorder claim as 
one based upon the submission of new and material evidence, 
this claim was originally denied by the RO in June 1994, and 
the veteran perfected an appeal to the Board.  In a May 2000 
decision, the Board denied the claim as not well grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) was enacted.  See 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002).  Among other things, this law eliminated 
the concept of a well-grounded claim.  The law also mandated 
that all claims for benefits denied or dismissed as not well 
grounded under the laws administered by VA, and which became 
final during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the VCAA shall be re-
adjudicated, if a request for re-adjudication is filed not 
later than two years after the date of the enactment of the 
VCAA.  See the VCAA, § 7, subpart (b).  A statement received 
from the veteran in May 2001 is accepted as a request for 
readjudication.  Accordingly, the issue has been 
recharacterized on the title page of this decision.

Similarly, the RO characterized the fibromyalgia claim as one 
based upon the submission of new and material evidence.  
However, this claim was originally denied by the RO in April 
1999, and the veteran submitted a notice of disagreement in 
May 1999.  Therefore, this issue has also been 
recharacterized on appeal.  The remaining claims were denied 
by the RO in the February 2004 rating decision.

In June 2007, the veteran and his wife appeared at a hearing 
before the undersigned Veterans Law Judge and offered 
testimony in support of his claim.  A complete transcript is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the veteran 
has not received adequate VCAA notice on all of the issues, 
with the exception of the claim of entitlement to a TDIU.  
This should be accomplished on remand.

The veteran seeks a TDIU.  He is currently service connected 
for PTSD and a lumbar spine disorder.  He was examined by VA 
in September 2006 to evaluate his PTSD, and an addendum to 
that examination was provided in November 2006.  The examiner 
stated in the addendum that the veteran's PTSD is not 
sufficient to disable him completely but that his "physical 
condition" precludes his ability to work; however, the 
examiner did not provide detail as to which physical 
disorder(s) preclude the veteran from work.  The Board finds 
that clarification regarding the employability of the veteran 
in relation to his service-connected disabilities is 
necessary.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

When the veteran underwent a VA orthopedic examination in 
September 2006, the examiner noted that he had multiple 
episodes of flare-ups and incapacitation over the past year, 
too numerous to mention.  This is not sufficient to determine 
the degree of disability that the veteran has for his back 
disorder and another examination should be scheduled.  

The veteran should also be afforded VA examinations 
concerning his claims for service connection for a disorder 
of the left hip joint and left hip bone, a left knee 
disorder, fibromyalgia, and a psychiatric disorder.  The 
veteran has stated that he injured his left hip and left knee 
during service.  The service medical records show that in May 
1976, he was in an automobile accident and injured his low 
back.  He fell from the automobile and rolled about 50 feet.  
He complained of low back pain and leg numbness, and had 
abrasions of elbows and sides.  He also complained of left 
knee pain shortly thereafter in June 1976.  On separation 
examination in December 1976, the veteran complained of 
trouble sleeping, worry, nervousness, a painful shoulder, and 
leg cramps.  He was hospitalized for treatment of an acute 
schizophrenic episode in February 1978, within one year of 
his separation from service.  Post-service medical evidence 
of record shows that he has been diagnosed as having left 
knee, left hip, and psychiatric disorders, as well as 
fibromyalgia.  While a VA examiner in October 2003 stated 
that the veteran did not meet the CDC criteria for 
fibromyalgia, no explanation for this conclusion was 
provided.  In view of the foregoing, VA examinations, with 
medical opinions as set forth below, are warranted.

On remand, the veteran's complete treatment records from the 
Cleveland Clinic Foundation, including from Joseph M. Cash, 
M.D. and Mark Froimson, M.D., should be obtained.  His 
records should also be obtained from Able Chiropractic 
Clinic, University Hospital Health Systems, and the Cleveland 
and Brecksville VA treatment facilities. 

As the case must be remanded for the foregoing reasons, the 
veteran should be afforded current VA PTSD and aid and 
attendance examinations.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to substantiate his 
claims for:  service connection for an 
acquired psychiatric disorder, to include 
as due to service-connected PTSD;  
service connection for right and left 
foot disorders, to include as due to 
service-connected low back injury with 
sciatica; service connection for 
paralysis of the legs, to include as due 
to a cervical spine disorder; service 
connection for a disorder of the left hip 
joint and left hip bone, to include as 
due to service-connected low back injury 
with sciatica and/or to a cervical spine 
disorder; service connection for 
headaches, to include as due to a 
cervical spine disorder;  
service connection for fibromyalgia, to 
include as due to service-connected low 
back injury with sciatica;  service 
connection for a left knee disorder, to 
include as due to service-connected low 
back injury with sciatica;  whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for a cervical spine 
disorder with hand and finger 
disabilities, to include as due to 
service-connected low back injury with 
sciatica;  entitlement to an increased 
evaluation for a low back injury with 
sciatica, currently evaluated as 40 
percent disabling; entitlement to an 
increased evaluation for PTSD, currently 
evaluated as 30 percent disabling; and 
entitlement to special monthly pension 
based on a need for regular aid and 
attendance or on being housebound.   

Notice with regard to the issues of 
entitlement to service connection should 
include information on direct and 
secondary service connection.

With respect to the claim for service 
connection for a cervical spine disorder 
with hand and finger disabilities, to 
include as due to service-connected low 
back injury with sciatica, this notice 
should include the proper standard for 
new and material evidence (for claims 
filed before August 29, 2001) and an 
explanation of what the evidence must 
show to reopen this veteran's claim.  VA 
must tell the veteran the basis for the 
previous denial in June 1995 and what the 
evidence must show in order to reopen his 
particular claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006)

With respect to the claims for increased 
ratings for PTSD and the low back injury 
with sciatica, the notice letter an 
explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008). 

Concerning all of the claims, the veteran 
should be informed of the information and 
evidence that VA will seek to obtain and 
that he is expected to provide.  He 
should be advised to provide any evidence 
in his possession that pertains to the 
claims. 

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Cleveland Clinic Foundation, 
including from Joseph M. Cash, M.D. and 
Mark Froimson, M.D., dated since 1993; 
Able Chiropractic Clinic; University 
Hospital Health Systems; and the 
Cleveland and Brecksville VA treatment 
facilities, dated since July 2006. 

3.  Thereafter, schedule the veteran for 
a VA examination of his lumbar spine.  
Provide the examiner with the claims file 
for review in conjunction with the 
examination.  All necessary tests, 
including diagnostic studies and x-rays 
if indicated, should be conducted. 

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected low back 
injury with sciatica.  The examiner 
should identify any orthopedic and 
neurological findings (and identify any 
nerves involved) related to the service-
connected disability and fully describe 
the extent and severity of those 
symptoms. 

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician." 

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief? 
 
The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected low back 
disorder, as opposed to any nonservice-
connected disabilities and advancing age.  
In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disability and whether any 
limitation on employment is likely to be 
permanent.

A complete rationale for all opinions 
should be provided.

4.  The veteran should be scheduled for a 
VA psychiatric examination.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

The examiner should also provide 
diagnoses for all psychiatric disorders 
found to be present (other than PTSD and 
any personality disorders).  

For each disorder, he/she should provide 
an opinion as to whether it is at least 
as likely as not that (50 percent or 
greater probability) it had its onset 
during active service, was manifest 
within the first year following the 
veteran's separation from service (in the 
case of a psychosis), or is related to 
any in-service finding or event.  In 
providing this opinion, the examiner's 
attention should be drawn to the December 
1976 separation examination and February 
1978 report of hospitalization.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder was caused or 
aggravated by PTSD.

A complete rationale for all opinions 
should be provided.

5.  Schedule the veteran for a VA joints 
examination.  Provide the examiner with 
the claims file for review in conjunction 
with the examination.  All necessary 
tests, including diagnostic studies and 
x-rays if indicated, should be conducted. 

The examiner should provide diagnoses for 
all left knee and left hip disorders 
found to be present.  

For each disorder, he/she should provide 
an opinion as to whether it is at least 
as likely as not that (50 percent or 
greater probability) it had its onset 
during active service or is related to 
any in-service finding or event, 
including the automobile accident in May 
1976.  

For any left hip disorder, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that it was caused or aggravated by the 
veteran's service-connected low back 
injury with sciatica.

A complete rationale for all opinions 
should be provided.

6.  Schedule the veteran for a VA 
rheumatology examination.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.  All 
necessary tests, including diagnostic 
studies if indicated, should be 
conducted. 

The examiner should determine whether or 
not the veteran has fibromyalgia.  If 
not, the examiner should provide an 
explanation, including as to why the 
veteran does not meet the CDC criteria 
for fibromyalgia.

If fibromyalgia is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that (50 percent or greater probability) 
it had its onset during active service or 
is related to any in-service finding or 
event.  

A complete rationale for all opinions 
should be provided.

7.  Schedule the veteran for a VA aid and 
attendance and housebound examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested examination.

The examiner should report the veteran's 
corrected visual acuity.  Does the 
veteran have corrected visual acuity of 
5/200 or less, in both eyes, or 
concentric contraction of the visual 
fields to 5 degrees or less?

The examiner should also discuss whether 
the veteran is under an incapacity, 
physical or mental, that requires care 
and assistance on a regular basis to 
protect him from the hazards or dangers 
incident to his daily environment.  The 
examination should also mention whether 
the following factors are present:  
inability of appellant to dress himself 
or to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliance which by reasons of the 
particular disability cannot be done 
without aid; inability of the veteran to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.

A complete rationale for all opinions 
should be provided.

8.  If further development is required, 
it should be undertaken.  Then, 
readjudicate the claims on appeal with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  The cervical 
spine disorder claim should be 
adjudicated under the standard for new 
and material evidence for claims filed 
before August 29, 2001, as the claim to 
reopen was submitted in May 1999.  The 
claim for an increased rating for the low 
back disorder should be adjudicated under 
both the old and revised criteria for 
rating the spine.  If the decisions 
remain adverse to the veteran, furnish 
him and his representative with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

